The particular passage of the charge claimed to be erroneous, is this: "If, in fact, no adultery was going on, and the husband is mistaken as to the fact, though the circumstances were such as to justify a belief, even, of adultery, the offense would not be reduced to manslaughter."
The statement is correct. The particular form of manslaughter the court was called upon to explain, was this: an intentional killing in a transport of passion induced by an immediate wrong done to the killer by the person killed, which the law deems to be of such nature that the ordinary man is unable, under the first sting of its infliction, to control a natural impulse to punish the offender. Such an injury, if unprovoked, constitutes a provocation which may render the immediate killing of the offender, in the transport of sudden anger caused by the injury received, manslaughter, and not murder.
It is a principle common to most systems of jurisprudence, arising from essential conditions of life, that the punishment for unjustifiable, intentional killing, should be less severe when the fatal blow is impelled by a transient rage reasonably induced by and immediately following a wrongful act done by the person killed to the slayer. Such wrongful act constitutes legal provocation, which demands the milder punishment; that is, under our law reduces murder to manslaughter. *Page 183 
It should, however, be remembered, that to call for the milder punishment the killing must be in fact the result of a sudden rage, difficult for the ordinary man to control, directly induced by a grievous injury. If in fact it is the result of the cruel spirit of revenge that must have life for a wrong, it is murder, no matter what the provocation may be. In drawing the line between the crimes of murder and manslaughter, the law utterly repels the notion that killing in revenge can be less than murder. The cases in which particular facts have been held to show legal provocation, point to a principle, common to all, by which each is determined, and suggest its foundation, namely: when the mind of the slayer is not possessed by that conscious cruelty indicated by voluntary killing, but by a sudden transient rage, being the natural product of an injury then done to him by the person killed, the offense may be manslaughter.
Mere rage is insufficient; it must arise directly from an injury then received, which must be as real as that caused by a severe battery. Mere insult is insufficient in law to produce this rage, unless it involves some grievous injury — not a fanciful one such as may result from mocking words or gestures, but a substantial injury such as may be caused in some conditions of life by an unpunished personal affront, or such as may be suffered by a husband or father in the degradation of his wife or child. It is the combination of adequate insult and injury received, of sudden and uncontrollable transient rage thereby naturally produced, and of unlawful killing directly resulting from that rage, which marks such killing as manslaughter.
The essence of the common law as affecting the distinction between murder and manslaughter (excluding some arbitrary tests) is this: murder implies the presence, as dominating a voluntary act causing death, of an inhuman or unnaturally cruel state of mind: manslaughter implies its absence. It is thus stated by Lord Holt in 1707: "He that doth a cruel act voluntarily, both it of malice prepensed."Regina v. Mawgridge, Kelyng, 119 et seq. Sir J. F. Stephen characterizes this definition of malice aforethought as correct *Page 184 
and happy, and with the insertion of the words, "or cruelly reckless," as solving nearly all questions as to the distinction between murder and manslaughter. 3 Steph. Hist. Cr. Law of England, pp. 70, 73. Russell thus explains what may be involved in a cruel act: "Violent acts of resentment, bearing no proportion to provocation or insult, are barbarous, proceeding rather from brutal malignity than human frailty; and barbarity will often make malice." 1 Russ. on Crimes (9th Amer. Ed.) 713.
Intentional unlawful killing is necessarily a cruel act which implies murder, but when the person killed is himself the aggressor, through giving a provocation adequate to produce a sudden anger and impulse to punish the wrong, sufficient to dominate the will of the killer, the inherent cruelty of the act is so far modified as to make the offense manslaughter. Provocation, therefore, is legally effective, because for the moment it prevents, subdues, or excludes from the mind of the criminal actor, that unnatural cruelty which is the earmark of murder, through the controlling presence of a natural rage immediately induced by an adequate injury. The essential test of an adequate injury is its inherent and judicially known capacity, under existing social conditions, to cause such rage, as a rule, when inflicted on the ordinary man.
The conditions to which this part of the charge applied were these: (1) an admittedly intentional, unlawful killing; (2) in a transport of rage; (3) induced by an injury and insult, done to the defendant, by adultery committed with his wife, in his presence. To make the offense manslaughter the injury must have been done. Intentional unlawful killing in a rage is murder, and not manslaughter. Anger, thirsting for the blood of an enemy, is in itself an earmark of murder, no less than revenge or brutal ferocity; but when it is provoked by the wrongful act of the person slain, who thus brings upon himself the fatal blow, given in the first outbreak of rage caused by himself, the offense is manslaughter; not only because the voluntary act is, in a way, compelled by an ungovernable rage, but also because *Page 185 
the victim is the aggressor, and his wrong, although it cannot justify, may modify, the nature of the homicide thus induced. The court therefore correctly told the jury that to make the offense manslaughter the injury claimed as a provocation must have in fact been done. Our law of homicide recognizes no provocation as legally competent to so modify the cruelty of intentional, unlawful killing as to reduce the offense to manslaughter, except the provocation involved in an actual and adequate injury and insult. A different rule of provocation applies when the killing is not intentional, as where it results from the use of force not intended and not naturally adapted to cause death. But where the killing is both intentional and unlawful, the only legal provocation is that given by an actual injury and insult.
The decision of the majority of the court is based on the assertion that the intentional, unlawful killing of an innocent person who has done the slayer no wrong, may be manslaughter; or, in other words, an actual injury done to the slayer is not essential in order to reduce such killing from murder to manslaughter.
I find no authority in our law for this assertion. During the three centuries in which the distinction between the crime of murder and that of manslaughter has been developed and established, there is, so far as I have been able to discover, no dictum of jurist, or decision of court, which has failed to recognize the necessity of an actual injury and insult given by the filled and suffered by the killer, as necessary to the reduction of intentional, unlawful killing from murder to manslaughter. It seems to me unquestionable that the decision involves a clean cut and radical change of existing law. I think such a change would be unwise and inconsistent with the considerations of public policy that underlie our law of homicide. It is, however, unnecessary to discuss the wisdom of the change, for it is one within the province of the legislature and not of the court to make. The only authority cited in the opinion of JUDGE BALDWIN, as supporting its position that a belief in an injury may be equivalent in effect in this case to an actual injury, is the *Page 186 
case of Morris v. Platt, 32 Conn. 75, 83. If the court may properly change the law heretofore clearly established, so that an honest belief in an imaginary injury can make manslaughter of murder, then there is no need for the citation of authority; its ipse dixit is sufficient; but as the law stands the case cited is wholly irrelevant. In Morris v. Platt
the court was dealing with a homicide claimed to have been committed in the exercise of the right of self-defense, and correctly stated the law applicable to such a case, namely: killing in self-defense is not a crime. The right of self-defense includes the right of protection against a reasonably apprehended danger; otherwise the right of self-defense would in most cases be an impotent right. A well-grounded apprehension of danger, as well as a certainly existing danger, may justify a killing in self-defense. The lawfulness of the act is determined, not by the fact of an actually existing danger, but by the fact of an honest, reasonable and well-grounded belief in its existence.
In this case the court is dealing with an admittedly intentional and unlawful killing, and the crime is murder unless the person so intentionally killed had himself given a provocation consisting in an actual grievous injury and insult. There is no analogy between the two cases. The principle governing the former case — that the right of self-defense justifies killing done to prevent a reasonably apprehended danger — is well settled. The principle governing this case — that intentional, unlawful killing is murder unless provoked by an adequate injury and insult — is equally well settled.
The argument of the opinion seems to be this: A reasonable belief in an existing danger may justify killing in self-defense, and in such case the reasonable belief is equivalent to the fact of existing danger; ergo a reasonable belief in a nonexisting injury is equivalent to the actual injury essential to reduce the crime of intentional, unlawful killing from murder to manslaughter. Such logic is not convincing. It is plain that unless the alteration in the law announced in the majority opinion is justifiable, that the error imputed to the charge cannot be sustained. *Page 187 
That alteration provides that intentional, unlawful killing, done in anger reasonably aroused, may be manslaughter, although the killer has received no injury and the person killed is innocent of any wrong. Such alteration seems to me plainly unjustifiable.
If there is any mistake in the particular passage of the charge, it is the statement of a general rule not material in the state of evidence before the jury. The only question, in respect to the alleged injury claimed as a provocation, was the truth or falsity of the testimony describing the positions of the defendant's wife and the deceased just prior to the firing of the fatal shot. The defendant testified that he discovered his wife upon the ground, lying on her back with her clothes up, and the man in the position detailed, and which the finding says justified the belief that they were engaged in the act of adultery. There was no qualifying evidence. If the testimony was credible, adultery had been committed and the injury alleged had been given. There was, therefore, no occasion to state the rule of law applicable to a state of facts which might justify a reasonable belief that adultery had been committed and also show that in fact it had not been. The court might properly have omitted reference to a rule applicable to the state of fact as claimed; or, possibly, if the reference were made, might properly have added that if the conduct of the deceased with the prisoner's wife did not satisfy the jury that adultery had been committed, yet the conduct detailed was in itself a grievous injury and insult, and a legal provocation.
That such conduct is a legal provocation, seems to me demonstrable; but such question is not now involved and no claim in respect to it is made. If it were a mistake to state the rule of law governing a case where there was a reasonable belief in adultery, which was in fact unfounded, the mistake was harmless, and would not be less harmless if the qualification suggested had been made. The record shows with certainty that the only question before the jury as to this part of the case was the credibility of the defendant's testimony as to the fact of adultery. If credible, *Page 188 
adultery had been committed and the offense was manslaughter. Upon this question the charge of the court is clear, full and impartial. It could not have been misunderstood, and could not have been affected by the statement, in the general definition of legal provocation, as to the necessity of proving the fact of adultery. Neither court nor counsel contemplated the contingency of the jury finding as a fact the circumstances under which the parties were claimed to have been discovered, and also finding that no adultery had been committed. There was no such contingency, — it involved an absurdity approaching grotesqueness; and yet a new trial cannot be lawfully granted without gravely assuming the probability of the verdict having been influenced by such an absurdity. A mistake, or even an error, in the passage of the charge objected to, would relate to a state of facts not before the jury, was rendered harmless by those portions of the charge directly dealing with the evidence, and could not have affected the conclusion of the jury. The defendant has had a fair trial. The charge of the court is correct in law, and full and impartial in its review of the evidence and in its presentation of all claims made by the parties; and even if the passage objected to might properly have been omitted or qualified, there is no ground for a new trial. State v. Griswold, 73 Conn. 95,100. I think there is no error and that a new trial should be denied.
In this opinion ANDREWS, C. J., concurred. *Page 189